974 So. 2d 554 (2008)
CITY OF ORLANDO POLICE DEPARTMENT, Appellant,
v.
Kwame ROSE and Ashanni Staffine, Appellee.
No. 5D07-2393.
District Court of Appeal of Florida, Fifth District.
February 15, 2008.
*555 Lee A. Freeman, Orlando, for Appellant.
Kathleen T. Gillard, of Kathleen T. Gillard, PA., Orlando, for Appellee.
PER CURIAM.
The finder of fact is not required to believe the testimony of any witness, even if unrebutted. Dep't of Highway Safety & Motor Vehicles v. Dean, 662 So. 2d 371 (Fla. 5th DCA 1995); State v. Paul, 638 So. 2d 537 (Fla. 5th DCA 1994).
AFFIRMED.
SAWAYA, ORFINGER and LAWSON, JJ., concur.